Case 1:18-cr-20613-JEM Document 23 Entered on FLSD Docket 10/26/2018 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

                             CASE NO.: 18-20613-CR-MARTINEZ

  UNITED STATES OF AMERICA,

         Plaintiff,

  vs.

  SAMUEL BAPTISTE,

        Defendant.
  _______________________________/

        NOTICE OF REQUEST FOR DISCLOSURES OF 404(b) EVIDENCE
                   AND EXPERT WITNESS SUMMARIES

         Samuel Baptiste, through undersigned counsel, files this notice of request to

  supplement certain discovery disclosures pursuant to Fed. R. Evid. 404(b) and Fed.

  R. Crim. P. 16(a)(1)(G):

         1.     Mr. Baptiste requests disclosure of all evidence of other crimes, wrongs

  or acts that the government intends to introduce at trial, in its case-in-chief or in

  rebuttal, as required by the 1991 amendment to Fed. R. Evid. 404(b) (requiring

  disclosure and notice upon request by the accused). The government must specify

  the general nature of any such evidence and should articulate with precision the

  evidentiary purpose of the evidence offered. See United States v. Birch, 39 F.3d

  1089, 1093 (10th Cir. 1994). Accordingly, the defendant requests that the

  government identify the date, time and location of the alleged incident, the

  witnesses who will testify about the incident, the nature of the incident, and the

                                            1
Case 1:18-cr-20613-JEM Document 23 Entered on FLSD Docket 10/26/2018 Page 2 of 3



  purported relevance to this case. See United States v. Spinner, 152 F.3d 950, 961

  (D.C. Cir. 1998) (merely providing physical or other evidence to the defense in the

  course of discovery does not satisfy the explanatory obligation imposed on the

  government under Fed. R. Evid. 404(b)); United States v. Perez-Tosta, 36 F.3d 1552,

  1561 (11th Cir. 1994) (purpose of Fed. R. Evid. 404(b) notice requirement is to

  protect defense from "trial by ambush"). Additionally, Mr. Baptiste requests

  disclosure of all Brady/Agurs/Giglio and Napue material pertaining to each such

  incident.

  2.    Mr. Baptiste also requests disclosure under Fed. R. Crim. P. 16(a)(1)(G) of

  expert testimony the government intends to introduce at trial during its case-in-

  chief. As to each potential expert witness, the government should disclose the name

  of the expert witness, the witness’ qualifications, present employment, a summary

  of the witness’ opinion, and the bases and reasons for the opinion.




                                         Respectfully submitted,

                                         MICHAEL CARUSO
                                         FEDERAL PUBLIC DEFENDER


                                   By:   /s/Abigail E. Becker
                                         Assistant Federal Public Defender
                                         Florida Bar No.: 072284
                                         150 W. Flagler Street, Suite 1700
                                         Miami, Florida 33130
                                         Tel: 305-530-7000/Fax: 305-536-4559
                                         abigail_becker@fd.org

                                            2
Case 1:18-cr-20613-JEM Document 23 Entered on FLSD Docket 10/26/2018 Page 3 of 3




                             CERTIFICATE OF SERVICE

        I HEREBY certify that on October 26, 2018, I electronically filed the

  foregoing document with the Clerk of the Court using CM/ECF. I also certify that

  the foregoing document is being served this day on all counsel of record or pro se

  parties, either via transmission of Notices of Electronic Filing generated by

  CM/ECF or in some other authorized manner for those counsel or parties who are

  not authorized to receive electronically Notices of Electronic Filing.


                                                    /s/Abigail E. Becker




                                             3
